EXHIBIT 10.1

SUBORDINATED EXCHANGEABLE PROMISSORY NOTE

April 23, 2007

$200,000,000.00

 

Tribune Company, a Delaware corporation located at 435 North Michigan Avenue,
Chicago, Illinois 60611 (“Maker”), for value received, hereby promises to pay to
the order of EGI-TRB, L.L.C., a Delaware limited liability company located at
Two North Riverside Plaza, Suite 600, Chicago, Illinois 60606 (the “Holder”) or
its successors or permitted assigns, the principal amount of TWO HUNDRED MILLION
DOLLARS ($200,000,000.00) (the “Original Principal Amount”) together with
interest thereon calculated from the date hereof in accordance with the
provisions of this Subordinated Exchangeable Promissory Note (this “Note”). 
This Note is being issued pursuant to that certain Securities Purchase Agreement
by and among Maker, Holder and Sam Zell, as guarantor, entered into in
connection with that certain Agreement and Plan of Merger by and among GreatBanc
Trust Company, not in its individual or corporate capacity, but solely as
trustee of the Tribune Employee Stock Ownership Trust, which forms a part of the
Tribune Employee Stock Ownership Plan (the “ESOP”), Tesop Corporation and Maker
and, for the limited purposes set forth therein, the Holder (the “Merger
Agreement”).  Capitalized terms used and not otherwise defined herein shall have
the meaning given to such terms in the Merger Agreement.


1.             PAYMENTS.

(a)           Interest on the unpaid principal amount of this Note outstanding
from time to time shall accrue at the rate of 4.81% per annum calculated on the
basis of a 365-day year and the actual number of days elapsed in any year (the
“Interest Rate”), or (if less) at the highest rate then permitted under
applicable law.  Interest on the unpaid principal amount hereunder shall be
payable in-kind on the last day of each calendar quarter beginning June 30, 2007
(each, a “Payment Date”) and, subject to earlier acceleration or exchange under
Section 4, ending on, and including, the Maturity Date (as defined below),
through the issuance of additional Notes (“PIK Notes”).  Such PIK Notes shall be
in an aggregate principal amount equal to the amount of interest that has
accrued with respect to this Note (less any cash interest payments), and such
PIK Notes shall be identical to this Note, except that such PIK Notes shall not
include the provisions of Section 4 hereof but shall provide that the provisions
of Section 4 of this Note will operate to reduce the principal amount of such
PIK Notes and otherwise have the effect on such PIK Notes as is set forth in
Section 4 hereof.  Except as expressly provided herein, the term “Note” shall
include all PIK Notes that may be issued pursuant to this Section 1(a) and all
references to the principal amount or principal outstanding under this Note
shall include the principal amount of the PIK Notes.

(b)           Payments of principal outstanding under this Note shall be made as
follows:

(i)            immediately prior to consummation of the Merger (the date of
consummation of the Merger is referred to herein as the “Maturity Date”), Maker
shall pay the outstanding principal amount of this Note, together with all
accrued and unpaid interest hereon, and any costs and expenses incurred by
Holder in connection herewith; and


--------------------------------------------------------------------------------


(ii)           to the extent not prohibited by the terms of Section 2 hereof, at
any time and from time to time, Maker may prepay, without premium or penalty,
all or any portion of the outstanding principal amount of this Note, any such
prepayment to be applied first, to all accrued but unpaid interest on this Note
and second, to outstanding principal.

(c)           If any payment is due, or any time period for giving notice or
taking action expires, on a day which is a Saturday, Sunday or legal holiday in
the State of New York, the payment shall be due and payable on, and the time
period shall automatically be extended to, the next business day immediately
following such Saturday, Sunday or legal holiday, and interest shall continue to
accrue at the required rate hereunder until any such payment is made.  Except as
provided in Section 1(a) above, all payments to be made to the Holder shall be
made in the lawful money of the United States of America in immediately
available funds, free and clear of all taxes and charges whatsoever.  Payments
shall be delivered to the Holder at the address set forth above or to such other
address or to the attention of such other person as specified by prior written
notice to Maker or by wire transfer pursuant to wire instructions as specified
by prior written notice to Maker.


2.             SUBORDINATION.

(a)           The Subordinated Obligations (as defined below) are subordinate
and junior in right of payment to all Senior Obligations (as defined below).  No
part of the Subordinated Obligations (or any other obligations hereunder) shall
have any claim to the assets of Maker on a parity with or prior to the claim of
the Senior Obligations.  Unless and until the obligations to extend credit to
Maker under the Senior Documents shall have been irrevocably terminated and the
Senior Obligations have been paid in full in cash, the Holder will not take,
demand or receive from Maker, and Maker will not make, give or permit, directly
or indirectly, by set-off, redemption, purchase or in any other manner, any
payment of (of whatever kind or nature, whether in cash, property, securities or
otherwise), whether in respect of principal, interest or otherwise, or security
for the whole or any part of the Subordinated Obligations.  The Holder agrees
that the Subordinated Obligations (and all other obligations of Maker hereunder)
are unsecured and that Holder shall not take any liens or security interests in
any assets or property of Maker, any of its subsidiaries or otherwise to secure
the Subordinated Obligations or any other obligations of Maker hereunder.  All
payments or distributions upon or with respect to any Subordinated Obligation
which are made by or on behalf of Maker or received by or on behalf of the
Holder in violation of or contrary to the provisions of this Section 2 shall be
received in trust for the benefit of the holders of Senior Obligations and shall
be paid over upon demand to such holders for application to the Senior
Obligations until the Senior Obligations shall have been paid in full in cash. 
The provisions of this Section 2 shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Obligations is rescinded or must otherwise be returned by the any holder of
Senior Obligations for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Maker or any of its subsidiaries)
all as though such payments had not been made.

(b)           At no time shall the Holder take or continue any action, or
exercise any rights, remedies or powers under the terms of this Note, or
exercise or continue to exercise any other right or remedy at law or in equity
that the Holder might otherwise possess, to collect any Subordinated Obligation,
including, without limitation, the acceleration of the Subordinated

2


--------------------------------------------------------------------------------


Obligations, the commencement of any action to enforce payment or foreclosure on
any lien or security interest, the filing of any petition in bankruptcy or the
taking advantage of any other insolvency law of any jurisdiction. 
Notwithstanding the foregoing, the Holder may file a proof of claim in any
bankruptcy or similar proceeding instituted by another entity and may vote such
claim in a manner not inconsistent with the terms hereof.  If the Holder shall
attempt to enforce, collect or realize upon any of the Subordinated Obligations
in violation of the terms hereof, any holder of Senior Obligations may, by
virtue of the terms hereof, restrain any such enforcement, collection or
realization, either in its own name or in the name of Maker.

(c)           The holders of Senior Obligations shall be entitled to rely upon,
and shall be intended beneficiaries of the subordination provisions contained in
this Section 2, and such holders shall be entitled to enforce the same.  The
holders of all or any portion of the Senior Obligations may, at any time, in
their discretion, renew, amend, refinance, extend or otherwise modify the terms
and provisions of Senior Obligations so held (including, without limitation, the
terms and provisions relating to the principal amount outstanding thereunder,
the rate of interest thereof, the payment terms thereof and the provisions
thereof regarding default or any other matter) or exercise (or refrain from
exercising) any of their rights under the Senior Obligations, all without notice
to or consent from the Holder.  The Holder covenants and agrees that it will
not, at any time, contest the validity, perfection, priority or enforceability
of the subordination provisions of this Section 2, the Senior Obligations, the
Senior Documents or the security interests or liens granted pursuant thereto.

(d)           Notwithstanding any other provision of this Note to the contrary,
this Section 2 and the subordination provisions hereof (i) shall not apply to
the principal and interest payments contemplated by Section 1(b)(i) or to the
issuance of PIK Notes, (ii) shall not apply to or otherwise restrict, limit or
modify the provisions of Section 4 or Section 5 hereof or the enforcement
thereof, and (iii) shall not prevent or restrict Maker or Holder from taking any
action or refraining from taking any action as required by or pursuant to, or
otherwise complying with or exercising or enforcing any right under, Section 4
or Section 5 hereof.  Nothing herein shall prohibit Maker from making payments
under Section 1(b)(ii) to the extent not prohibited by any Senior Documents.

(e)           For purposes hereof, the following terms shall have the following
meanings:

“Senior Documents” means, collectively, those documents, instruments and
agreements evidencing, securing or otherwise relating to any of the Senior
Obligations.

“Senior Obligations” means all obligations, indebtedness and other liabilities
of the Maker other any such obligations, indebtedness or liabilities that by its
express terms ranks pari passu or junior to the Maker’s obligations under this
Note, in each case, whether incurred on or prior to the date hereof or hereafter
incurred.

“Subordinated Obligations” means the collective reference to the unpaid
principal of and interest on this Note and all other obligations and liabilities
of Maker to the Holder, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, in each case, arising
under this Note; provided that the term “Subordinated Obligations” shall not
include (a) the principal and interest payments contemplated by

3


--------------------------------------------------------------------------------


Section 1(b)(i) hereof, (b) payments of interest through the issuance of PIK
Notes, and (c) the rights, obligations and liabilities of Maker and Holder under
Section 4 or Section 5 hereof.


3.             EVENTS OF DEFAULT.

(a)           For purposes of this Note, an “Event of Default” shall be deemed
to have occurred if:

(i)            Maker fails to make any payment of principal of, or interest on,
this Note when due and payable and such default remains uncured for a period of
more than five (5) business days after written notice to Maker; provided that
the failure by Maker to make a principal or interest payment hereunder when due
shall not constitute an Event of Default if Maker is prohibited from making such
payment under the terms of Section 2 hereof; or

(ii)           Maker makes an assignment for the benefit of creditors or admits
in writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating Maker bankrupt or insolvent;
or any order for relief with respect to Maker is entered under Title 11 of the
United States Code, 11 U.S.C. §§101 et. seq.; or Maker petitions or applies to
any tribunal for the appointment of a custodian, trustee, receiver or liquidator
of Maker, or of any substantial part of the assets of Maker, or commences any
proceeding (other than a proceeding for the voluntary liquidation and
dissolution of any subsidiary of Maker) relating to Maker under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against and, in any such case,
either (A) Maker consents thereto or acquiesces therein or (B) such petition,
application or proceeding is not dismissed within sixty (60) days.

The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.

(b)           Upon the occurrence of an Event of Default:


(I)            IF AN EVENT OF DEFAULT OF THE TYPE DESCRIBED IN SECTION 3(A)(I)
OF THIS NOTE HAS OCCURRED, THE AGGREGATE PRINCIPAL AMOUNT OF THIS NOTE (TOGETHER
WITH ALL ACCRUED INTEREST THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE WITH
RESPECT THERETO) SHALL BECOME IMMEDIATELY DUE AND PAYABLE UPON WRITTEN NOTICE
FROM THE HOLDER TO MAKER, AND, TO THE EXTENT NOT PROHIBITED BY THE PROVISIONS OF
SECTION 2 HEREOF, MAKER SHALL IMMEDIATELY PAY TO THE HOLDER ALL AMOUNTS DUE AND
PAYABLE WITH RESPECT TO THIS NOTE;


(II)           IF AN EVENT OF DEFAULT OF THE TYPE DESCRIBED IN SECTION 3(A)(II)
OF THIS NOTE HAS OCCURRED, THE AGGREGATE PRINCIPAL AMOUNT OF THIS NOTE (TOGETHER
WITH ALL ACCRUED INTEREST THEREON AND ALL OTHER AMOUNTS DUE AND PAYABLE WITH
RESPECT THERETO) SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT ANY ACTION ON
THE PART OF THE HOLDER, AND, TO THE

4


--------------------------------------------------------------------------------



EXTENT NOT PROHIBITED BY THE PROVISIONS OF SECTION 2 HEREOF, MAKER SHALL
IMMEDIATELY PAY TO THE HOLDER ALL AMOUNTS DUE AND PAYABLE WITH RESPECT TO THIS
NOTE; AND


(III)          SUBJECT TO THE TERMS OF SECTION 2 HEREOF, THE HOLDER SHALL HAVE
ALL RIGHTS AND REMEDIES SET FORTH HEREIN AND UNDER ANY APPLICABLE LAW OR IN
EQUITY.  NO SUCH REMEDY IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, AND
EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY
OTHER REMEDY GIVEN HEREUNDER OR THEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW
OR IN EQUITY OR BY STATUTE OR OTHERWISE.  SUBJECT TO THE TERMS OF SECTION 2
HEREOF, THE HOLDER SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY
(WITHOUT POSTING A BOND OR OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY
BREACH OF ANY PROVISION OF THIS NOTE AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY
LAW.


4.             EXCHANGE.

(a)           At the option of Maker, any portion or all of the outstanding
Original Principal Amount of this Note shall be exchangeable at any time and
from time to time prior to the Maturity Date, for such number of fully paid and
non-assessable shares of common stock of Maker, par value $0.01 per share
(“Common Stock”), as shall be determined by dividing (i) the portion of the
Original Principal Amount of this Note being exchanged under this Section 4 by
Maker by (ii) $34.00 (the “Exchange Price”), subject to adjustment in accordance
with Section 4(d) below.  On the date of any exchange of any or all of the
outstanding Original Principal Amount of this Note pursuant to this Section
4(a), Maker shall make a cash payment to the Holder in an amount equal to 40% of
the sum of (i) all accrued and unpaid interest on the portion of the Original
Principal Amount of this Note being exchanged that has accrued from the Payment
Date immediately preceding such exchange date to such exchange date and (ii) the
amount of interest on the portion of the Original Principal Amount being
exchanged that has been paid-in-kind through the issuance of PIK Notes including
PIK Notes paid in respect of any previously issued PIK Notes relating to such
portion of the Original Principal Amount and accrued but unpaid interest on such
PIK Notes (such outstanding principal balance of PIK Notes, the “PIK Interest
Amount” and, together with the accrued and unpaid interest amounts referenced in
clauses (i) and (ii) above, the “Interest Amount”).  Upon such cash payment, the
outstanding principal balance of the PIK Notes shall be decreased by an amount
equal to the PIK Interest Amount, the accrued and unpaid interest referred to in
clauses (i) and (ii) above shall be deemed fully discharged and 60% of the
Interest Amount shall be allocated as additional consideration for the
applicable exchange of the outstanding Original Principal Amount of this Note.

(b)           Immediately upon termination of the Merger Agreement pursuant to
Article VII thereof, and without any further action of Maker or the Holder, any
outstanding portion of the Original Principal Amount of this Note shall be
exchanged for such number of fully paid and non-assessable shares of Common
Stock as shall be determined by dividing (i) the then outstanding portion of the
Original Principal Amount of this Note by (ii) the Exchange Price, subject to
adjustment in accordance with Section 4(d) below.  On the date of any exchange
of any outstanding Original Principal Amount of this Note pursuant to this
Section 4(b), Maker shall make a cash payment to the Holder in an amount equal
to 40% of the sum of (i) all accrued and unpaid interest on the then outstanding
portion of the Original Principal Amount of this Note that has accrued from the
Payment Date immediately preceding such

5


--------------------------------------------------------------------------------


exchange date to such exchange date and (ii) the outstanding principal balance
of all PIK Notes including PIK Notes paid in respect of any previously issued
PIK Notes and accrued but unpaid interest on such PIK Notes (such outstanding
principal balance of all PIK Notes and accrued but unpaid interest thereon,
together with the amount referenced in clause (i) above, the “Total Interest
Amount”).   Upon such cash payment, the outstanding principal balance of all PIK
Notes shall be deemed paid, the accrued and unpaid interest referred to in
clauses (i) and (ii) above shall be deemed fully discharged, and 60% of the
Total Interest Amount shall be allocated as additional consideration for the
exchange of the outstanding Original Principal Amount of this Note.  For the
avoidance of doubt, the term Original Principal Amount of this Note shall be
deemed to refer only to the original $200,000,000 principal amount of this Note
originally issued and shall not include the principal amount of any PIK Notes
whenever issued.

(c)           As soon as reasonably practicable after an exchange under this
Section 4 in whole or in part, Maker at its expense will cause to be issued in
the name of, and delivered to, the Holder, or as the Holder may direct: (i) a
certificate or certificates (with appropriate restrictive legends) for the
number of shares of Common Stock to which the Holder shall be entitled in such
denominations as may be requested by the Holder; and (ii) in case such exchange
is in part only, in accordance with Section 4(a), a new subordinated exchange
promissory note (dated the date hereof) of like tenor, calling in the aggregate
on the face thereof for a principal amount equal to the principal amount plus
accrued and unpaid interest thereon described in this Note minus the amount
exchanged by Maker or deemed paid or discharged in accordance with Section 4(a)
above.  Maker shall at all times reserve for issuance a sufficient number of
shares of Common Stock to be issued upon exchange of this Note, and upon
issuance thereof, such shares shall be fully paid and non-assessable, and free
from all taxes, liens and charges with respect to the issue thereof.

(d)           The number and kind of shares of Common Stock issuable upon
exchange of this Note under this Section 4 and the Exchange Price shall be
subject to adjustment from time to time as follows; provided that no action
taken by Maker in compliance with the terms of the Merger Agreement and the
Tower Purchase Agreement prior to consummation of the Merger or termination of
the Merger Agreement shall give rise to any adjustment:


(I)            IF MAKER SHALL AT ANY TIME SUBDIVIDE ITS COMMON STOCK, BY
SPLIT-UP OR OTHERWISE, OR COMBINE ITS COMMON STOCK, OR ISSUE ADDITIONAL SHARES
OF ITS COMMON STOCK AS A DIVIDEND OR DISTRIBUTION WITH RESPECT TO ANY SHARES OF
ITS COMMON STOCK, THE NUMBER OF SHARES ISSUABLE UPON EXCHANGE UNDER THIS
SECTION 4 SHALL FORTHWITH BE PROPORTIONATELY INCREASED IN THE CASE OF A
SUBDIVISION OR STOCK DIVIDEND OR DISTRIBUTION, OR PROPORTIONATELY DECREASED IN
THE CASE OF A COMBINATION.  ANY ADJUSTMENT UNDER THIS SECTION 4(D)(I) SHALL
BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR
COMBINATION BECOMES EFFECTIVE, OR AS OF THE RECORD DATE OF SUCH DIVIDEND, OR IN
THE EVENT THAT NO RECORD DATE IS FIXED, UPON THE MAKING OF SUCH DIVIDEND.


(II)           IN THE EVENT OF ANY CORPORATE RECLASSIFICATION, CAPITAL
REORGANIZATION, CONSOLIDATION, SPIN-OFF, MERGER, TRANSFER OF ALL OR A
SUBSTANTIAL PORTION OF MAKER’S PROPERTIES OR ASSETS OR ANY DISSOLUTION,
LIQUIDATION OR WINDING UP OF MAKER (OTHER THAN AS A RESULT OF A SUBDIVISION,
COMBINATION, DIVIDEND OR DISTRIBUTION PROVIDED FOR IN SECTION 4(D)(I) ABOVE) (A
“CORPORATE TRANSACTION”), THEN, AS A CONDITION OF SUCH EVENT,

6


--------------------------------------------------------------------------------



PROVISION SHALL BE MADE, AND DULY EXECUTED DOCUMENTS EVIDENCING THE SAME FROM
MAKER AND ANY SURVIVING OR ACQUIRING PERSON (THE “SUCCESSOR COMPANY”) SHALL BE
DELIVERED TO THE HOLDER, SO THAT THE HOLDER SHALL HAVE THE RIGHT TO RECEIVE UPON
EXCHANGE UNDER THIS SECTION 4 THE SAME NUMBER OF SHARES OF COMMON STOCK AND
AMOUNT OF CASH AND OTHER PROPERTY THAT THE HOLDER WOULD HAVE BEEN ENTITLED TO
RECEIVE UPON SUCH CORPORATE TRANSACTION HAD AN EXCHANGE OF THIS NOTE BEEN
EFFECTED IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF SUCH CORPORATE TRANSACTION. 
MAKER SHALL PROVIDE THAT ANY SUCCESSOR COMPANY IN SUCH CORPORATE TRANSACTION
SHALL ENTER INTO AN AGREEMENT WITH MAKER CONFIRMING THE HOLDER’S RIGHTS PURSUANT
TO THIS NOTE, ASSUMING MAKER’S OBLIGATIONS UNDER THIS NOTE, JOINTLY AND
SEVERALLY WITH MAKER IF MAKER SHALL SURVIVE SUCH CORPORATE TRANSACTION, AND
PROVIDING AFTER THE DATE OF SUCH CORPORATE TRANSACTION FOR ADJUSTMENTS, WHICH
SHALL BE AS EQUIVALENT AS POSSIBLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 4.  MAKER SHALL ENSURE THAT THE HOLDER IS A BENEFICIARY OF SUCH
AGREEMENT AND SHALL DELIVER A COPY THEREOF TO THE HOLDER.  THE PROVISIONS OF
THIS SECTION 4(D)(II) SHALL APPLY SIMILARLY TO SUCCESSIVE CORPORATE TRANSACTIONS
INVOLVING ANY SUCCESSOR COMPANY.  IN CASE OF ANY CORPORATE TRANSACTION IN WHICH
ALL OR A PORTION OF THE CONSIDERATION PAYABLE TO HOLDERS OF COMMON STOCK IS
CASH, MAKER OR ANY SUCCESSOR COMPANY, AS THE CASE MAY BE, SHALL MAKE AVAILABLE
ANY FUNDS NECESSARY TO PAY TO THE HOLDER THE AMOUNT TO WHICH THE HOLDER IS
ENTITLED AS DESCRIBED ABOVE IN THE SAME MANNER AND AT THE SAME TIME AS HOLDERS
OF COMMON STOCK WOULD BE ENTITLED TO SUCH FUNDS.


(III)          IN THE EVENT THAT MAKER AT ANY TIME OR FROM TIME TO TIME
DECLARES, ORDERS, PAYS OR MAKES ANY DIVIDEND OR OTHER DISTRIBUTION ON THE COMMON
STOCK, INCLUDING, WITHOUT LIMITATION, DISTRIBUTIONS OF CASH, EVIDENCE OF ITS
INDEBTEDNESS, OPTIONS, CONVERTIBLE SECURITIES, OTHER SECURITIES OR PROPERTY OR
RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY OF THE FORGOING, AND WHETHER BY WAY OF
DIVIDEND, SPIN-OFF, RECLASSIFICATION, RECAPITALIZATION, SIMILAR CORPORATE
REORGANIZATION OR OTHERWISE, OTHER THAN A DIVIDEND OR DISTRIBUTION PAYABLE IN
ADDITIONAL SHARES OF COMMON STOCK THAT GIVES RISE TO AN ADJUSTMENT PURSUANT TO
SECTION 4(D)(I) HEREOF, THEN, AND IN EACH SUCH CASE, THE EXCHANGE PRICE SHALL BE
REDUCED TO A NUMBER DETERMINED BY DIVIDING THE PREVIOUSLY APPLICABLE EXCHANGE
PRICE BY A FRACTION (WHICH MUST BE GREATER THAN ONE (1), OTHERWISE NO ADJUSTMENT
IS TO BE MADE PURSUANT TO THIS SECTION 4(D)(X)) (I) THE NUMERATOR OF WHICH SHALL
BE THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE RECORD DATE FOR SUCH
DIVIDEND OR OTHER DISTRIBUTION, AND (II) THE DENOMINATOR OF WHICH SHALL BE THE
EXCESS, IF ANY, OF (X) SUCH FAIR MARKET VALUE PER SHARE OF COMMON STOCK, OVER
(Y) THE SUM OF THE AMOUNT OF ANY CASH DISTRIBUTED PER SHARE OF COMMON STOCK PLUS
THE POSITIVE FAIR MARKET VALUE, IF ANY, PER SHARE OF COMMON STOCK OF ANY SUCH
EVIDENCES OF INDEBTEDNESS, OPTIONS, CONVERTIBLE SECURITIES, OTHER SECURITIES OR
PROPERTY OR RIGHTS TO BE SO DISTRIBUTED.  SUCH ADJUSTMENTS SHALL BECOME
EFFECTIVE AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE THEREFOR.  “OPTIONS”
MEANS RIGHTS, OPTIONS OR WARRANTS TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, SHARES OF COMMON STOCK, INCLUDING, WITHOUT
LIMITATION, CONVERTIBLE SECURITIES.  “CONVERTIBLE SECURITIES” MEANS ANY
EVIDENCES OF INDEBTEDNESS, SHARES OF CAPITAL STOCK OR ANY OTHER SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR, DIRECTLY OR INDIRECTLY, SHARES OF COMMON
STOCK.


(IV)          IF ANY EVENT OCCURS AS TO WHICH THE PROVISIONS OF THIS SECTION
4(D) ARE NOT STRICTLY APPLICABLE OR IF STRICTLY APPLICABLE WOULD NOT FAIRLY
PROTECT THE RIGHTS OF THE HOLDER IN

7


--------------------------------------------------------------------------------



ACCORDANCE WITH SUCH PROVISIONS, THEN THE BOARD OF DIRECTORS OF MAKER SHALL MAKE
AN ADJUSTMENT IN THE NUMBER OF SHARES OF COMMON STOCK EXCHANGEABLE UNDER THIS
SECTION 4, THE EXCHANGE PRICE OR THE APPLICABILITY OF SUCH PROVISIONS SO AS TO
PROTECT SUCH RIGHTS.  THE ADJUSTMENT SHALL BE SUCH AS WILL GIVE THE HOLDER UPON
EXCHANGE UNDER THIS SECTION 4 THE TOTAL NUMBER OF SHARES OF COMMON STOCK AS THE
HOLDER WOULD HAVE OWNED HAD THIS NOTE BEEN EXCHANGED PRIOR TO THE EVENT AND HAD
THE HOLDER CONTINUED TO HOLD SUCH COMMON STOCK UNTIL AFTER THE EVENT REQUIRING
THE ADJUSTMENT, BUT IN NO EVENT SHALL ANY SUCH ADJUSTMENT HAVE THE EFFECT OF
INCREASING THE EXCHANGE PRICE.


(V)           THE ADJUSTMENTS REQUIRED BY THE PRECEDING SUBSECTIONS OF THIS
SECTION 4(D) SHALL BE MADE WHENEVER AND AS OFTEN AS ANY SPECIFIED EVENT
REQUIRING AN ADJUSTMENT SHALL OCCUR, EXCEPT THAT NO ADJUSTMENT OF THE EXCHANGE
PRICE OR THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXCHANGE UNDER THIS
SECTION 4 THAT WOULD OTHERWISE BE REQUIRED SHALL BE MADE UNLESS AND UNTIL SUCH
ADJUSTMENT EITHER BY ITSELF OR WITH OTHER ADJUSTMENTS NOT PREVIOUSLY MADE
DECREASES THE EXCHANGE PRICE IMMEDIATELY PRIOR TO THE MAKING OF SUCH ADJUSTMENT
BY AT LEAST $0.01 OR INCREASES OR DECREASES THE NUMBER OF SHARES ISSUABLE UPON
EXCHANGE IMMEDIATELY PRIOR TO THE MAKING OF SUCH ADJUSTMENT BY AT LEAST ONE
SHARE.  ANY ADJUSTMENT REPRESENTING A CHANGE OF LESS THAN SUCH MINIMUM AMOUNT
SHALL BE CARRIED FORWARD AND MADE AS SOON AS SUCH ADJUSTMENT, TOGETHER WITH
OTHER ADJUSTMENTS REQUIRED BY THIS SECTION 4(D) AND NOT PREVIOUSLY MADE, WOULD
RESULT IN THE REQUISITE MINIMUM ADJUSTMENT.


(E)           IN THE CASE OF ANY ADJUSTMENT IN THE NUMBER OF SHARES ISSUABLE
UPON EXCHANGE UNDER THIS SECTION 4 OR THE EXCHANGE PRICE, MAKER, AT ITS SOLE
EXPENSE, SHALL PROMPTLY (I) COMPUTE SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS
OF THIS NOTE AND, IF THE HOLDER SO REQUESTS IN WRITING FROM MAKER WITHIN 30 DAYS
OF RECEIPT OF SUCH COMPUTATIONS FROM MAKER, CAUSE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING TO VERIFY SUCH COMPUTATION (OTHER
THAN ANY DETERMINATION OF THE FAIR MARKET VALUE), (II) PREPARE A REPORT SETTING
FORTH SUCH ADJUSTMENT AND SHOWING IN REASONABLE DETAIL THE METHOD OF CALCULATION
THEREOF AND THE FACTS UPON WHICH SUCH ADJUSTMENT IS BASED, INCLUDING, WITHOUT
LIMITATION, (A) THE EVENT OR EVENTS GIVING RISE TO SUCH ADJUSTMENT, (B) THE
CONSIDERATION RECEIVED BY MAKER FOR ANY ADDITIONAL SHARES OF COMMON STOCK ISSUED
OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD, (C) THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING OR DEEMED TO BE OUTSTANDING PRIOR AND SUBSEQUENT TO ANY
SUCH TRANSACTION, (D) THE METHOD BY WHICH ANY SUCH ADJUSTMENT WAS CALCULATED
(INCLUDING A DESCRIPTION OF THE BASIS ON WHICH THE BOARD OF DIRECTORS OF MAKER
MADE ANY DETERMINATION OF FAIR MARKET VALUE REQUIRED THEREBY) AND (E) THE NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON EXCHANGE UNDER THIS SECTION 4 AND THE
EXCHANGE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH EVENT OR EVENTS AND AS
ADJUSTED, (III) MAIL A COPY OF EACH SUCH REPORT TO THE HOLDER AND, UPON THE
REQUEST AT ANY TIME OF THE HOLDER, FURNISH TO THE HOLDER A LIKE REPORT SETTING
FORTH THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXCHANGE UNDER THIS
SECTION 4 AND THE EXCHANGE PRICE AT THE TIME IN EFFECT AND SHOWING IN REASONABLE
DETAIL HOW THEY WERE CALCULATED AND (IV) KEEP COPIES OF ALL SUCH REPORTS
AVAILABLE AT THE PRINCIPAL OFFICE OF MAKER FOR INSPECTION DURING NORMAL BUSINESS
HOURS BY THE HOLDER.


(F)            MAKER SHALL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION
OR OTHER ORGANIZATIONAL DOCUMENT OR THROUGH ANY SALE OR OTHER ISSUANCE OF
SECURITIES, CAPITAL REORGANIZATION, RECLASSIFICATION, RECAPITALIZATION,
CONSOLIDATION, MERGER, TRANSFER OF ASSETS,

8


--------------------------------------------------------------------------------



DISSOLUTION, LIQUIDATION, WINDING-UP, ANY SIMILAR TRANSACTION OR ANY OTHER
VOLUNTARY ACTION, SOLELY TO AVOID OR SOLELY TO SEEK TO AVOID THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE TERMS OF THIS NOTE, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL TERMS HEREUNDER AND IN THE TAKING OF ALL
SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF
THE HOLDER AGAINST DILUTION OR OTHER IMPAIRMENT IN A MANNER THAT IS CONSISTENT
WITH MAKER’S OBLIGATIONS HEREUNDER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MAKER (I) WILL NOT PERMIT THE PAR VALUE OF ANY SHARES OF COMMON STOCK
RECEIVABLE UPON EXCHANGE TO EXCEED THE EXCHANGE PRICE AND (II) WILL TAKE ALL
SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT MAKER MAY VALIDLY
AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK UPON
EXCHANGE UNDER THIS SECTION 4.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BEFORE TAKING ANY ACTION THAT WOULD CAUSE A REDUCTION OF THE EXCHANGE
PRICE PURSUANT TO SECTION 4(D) HEREOF BELOW THE THEN PAR VALUE (IF ANY) OF THE
COMMON STOCK, MAKER SHALL TAKE ANY AND ALL CORPORATE ACTION (INCLUDING, WITHOUT
LIMITATION, A REDUCTION IN PAR VALUE) WHICH SHALL BE NECESSARY TO VALIDLY AND
LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK, AS THE CASE
MAY BE, AT THE EXCHANGE PRICE AS SO REDUCED.


(G)           IF THE HOLDER SHALL, IN GOOD FAITH, DISAGREE WITH ANY
DETERMINATION BY THE BOARD OF DIRECTORS OF MAKER OF THE FAIR MARKET VALUE MADE
PURSUANT TO THIS NOTE, AND SUCH DISAGREEMENT IS IN RESPECT OF SECURITIES NOT
TRADED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED ON AN AUTOMATED QUOTATION
SYSTEM OR OTHER PROPERTY VALUED BY THE BOARD OF DIRECTORS OF MAKER AT MORE THAN
$1,000,000, THEN THE HOLDER MAY BY NOTICE TO MAKER (AN “APPRAISAL NOTICE”),
GIVEN WITHIN 30 DAYS AFTER WRITTEN NOTICE TO THE HOLDER OF SUCH DETERMINATION,
ELECT TO CONTEST SUCH DETERMINATION; PROVIDED, HOWEVER, THAT THE HOLDER MAY NOT
SEEK APPRAISAL OF ANY DETERMINATION OF FAIR MARKET VALUE TO THE EXTENT THAT
MAKER HAS RECEIVED A FAIRNESS OPINION OR OTHER APPRAISAL FROM AN INDEPENDENT
NATIONALLY RECOGNIZED INVESTMENT BANK OR OTHER QUALIFIED FINANCIAL INSTITUTION
ACCEPTABLE TO MAKER AND THE HOLDER (THE “APPRAISER”) IN CONNECTION WITH THE
TRANSACTION GIVING RISE TO SUCH DETERMINATION.  WITHIN 20 DAYS AFTER AN
APPRAISAL NOTICE, MAKER SHALL ENGAGE AN APPRAISER TO MAKE AN INDEPENDENT
DETERMINATION OF SUCH FAIR MARKET VALUE (THE “APPRAISER’S DETERMINATION”), WHO
SHALL DELIVER TO MAKER AND THE HOLDER A REPORT DESCRIBING ITS METHODOLOGY AND
RESULTS IN REASONABLE DETAIL WITHIN 30 DAYS OF SUCH ENGAGEMENT.  IN ARRIVING AT
ITS DETERMINATION, THE APPRAISER SHALL BASE ANY VALUATION UPON:  (I) IN THE CASE
OF THE FAIR MARKET VALUE OF SHARES OF COMMON STOCK, THE FAIR MARKET VALUE OF
MAKER AND ITS SUBSIDIARIES ON THE BASIS OF AN ARM’S LENGTH SALE OF A GOING
CONCERN BETWEEN AN INFORMED AND WILLING BUYER AND AN INFORMED AND WILLING
SELLER, UNDER NO COMPULSION TO BUY OR SELL, TAKING INTO ACCOUNT ALL THE RELEVANT
FACTS AND CIRCUMSTANCES THEN PREVAILING, AND WITHOUT CONSIDERATION OF (A) THE
LACK OF AN ACTIVELY TRADING PUBLIC MARKET FOR THE COMMON STOCK, (B) ANY
RESTRICTIONS ON THE TRANSFER OF SHARES OF COMMON STOCK OR (C) ANY CONTROL
PREMIUM OR MINORITY DISCOUNT, AND (II) IN THE CASE OF THE FAIR MARKET VALUE OF
ANY OTHER PROPERTY, THE FAIR MARKET VALUE OF SUCH OTHER PROPERTY ASSUMING THAT
SUCH OTHER PROPERTY WAS SOLD IN AN ARM’S LENGTH TRANSACTION BETWEEN AN INFORMED
AND WILLING BUYER AND AN INFORMED AND WILLING SELLER, UNDER NO COMPULSION TO BUY
OR SELL, TAKING INTO ACCOUNT ALL THE RELEVANT FACTS AND CIRCUMSTANCES THEN
PREVAILING.  THE HOLDER SHALL BE AFFORDED REASONABLE OPPORTUNITIES TO DISCUSS
THE APPRAISAL WITH THE APPRAISER.  THE APPRAISER’S DETERMINATION SHALL BE FINAL
AND BINDING ON MAKER AND THE HOLDER, ABSENT MANIFEST ERROR.  THE COSTS OF
CONDUCTING AN APPRAISAL SHALL BE BORNE BY MAKER.


(H)           IN THE EVENT MAKER PROPOSES, OTHER THAN PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, TO:  (I) PAY, DISTRIBUTE, OR
TAKE A RECORD OF THE HOLDERS OF ANY CLASS OF

9


--------------------------------------------------------------------------------



SECURITIES FOR THE PURPOSE OF DETERMINING THE HOLDERS THEREOF WHO ARE ENTITLED
TO RECEIVE ANY DIVIDEND OR OTHER DISTRIBUTION, OR ANY RIGHT TO SUBSCRIBE FOR,
PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK OR ANY OTHER
SECURITIES OR PROPERTY, OR (II) CONSUMMATE ANY CAPITAL REORGANIZATION,
RECLASSIFICATION, RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, DISSOLUTION, LIQUIDATION OR WINDING-UP, OR ANY
SIMILAR TRANSACTION THEN, AT LEAST 20 DAYS PRIOR TO THE EARLIER OF ANY
APPLICABLE RECORD DATE OR SUCH EVENT, AS THE CASE MAY BE, MAKER SHALL MAIL TO
THE HOLDER A NOTICE SPECIFYING: (A) THE DATE OR EXPECTED DATE ON WHICH ANY SUCH
PAYMENT OR DISTRIBUTION IS TO BE MADE OR RECORD IS TO BE TAKEN AND THE AMOUNT
AND CHARACTER OF ANY SUCH DIVIDEND, DISTRIBUTION OR RIGHT, (B) THE DATE OR
EXPECTED DATE ON WHICH ANY SUCH REORGANIZATION, RECLASSIFICATION,
RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER, DISSOLUTION, LIQUIDATION,
WINDING-UP OR SIMILAR TRANSACTION IS TO TAKE EFFECT AND ANY RECORD DATE
THEREFOR, (C) THE TIME AS OF WHICH ANY HOLDERS OF RECORD OF SHARES OF COMMON
STOCK AND/OR ANY OTHER CLASS OF SECURITIES SHALL BE ENTITLED TO EXCHANGE THEIR
SHARES OF COMMON STOCK AND/OR OTHER SECURITIES FOR THE SECURITIES OR OTHER
PROPERTY DELIVERABLE UPON SUCH REORGANIZATION, RECLASSIFICATION,
RECAPITALIZATION, CONSOLIDATION, MERGER, TRANSFER, DISSOLUTION, LIQUIDATION,
WINDING-UP OR SIMILAR TRANSACTION AND A DESCRIPTION IN REASONABLE DETAIL OF SUCH
TRANSACTION AND (D) IN EACH CASE, THE EXPECTED EFFECT ON THE NUMBER OF SHARES
ISSUABLE UPON EXCHANGE UNDER THIS SECTION 4 OF THIS NOTE AND THE EXCHANGE PRICE
OF EACH SUCH TRANSACTION OR EVENT.  MAKER SHALL UPDATE ANY SUCH NOTICE TO
REFLECT ANY CHANGE IN THE FOREGOING INFORMATION.


(I)            NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE ISSUED IN
CONNECTION WITH ANY EXCHANGE UNDER THIS SECTION 4, BUT IN LIEU OF SUCH
FRACTIONAL SHARES MAKER SHALL MAKE A CASH PAYMENT THEREFOR BASED ON THE FAIR
MARKET VALUE THEREOF.


(J)            FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING ANY OTHER
PROVISION OF THIS NOTE TO THE CONTRARY, SECTION 2 HEREOF (INCLUDING, WITHOUT
LIMITATION, ANY SUBORDINATION PROVISIONS THEREOF) SHALL NOT APPLY TO OR
OTHERWISE RESTRICT OR MODIFY THE PROVISIONS OF THIS SECTION 4.


 (K)          PRIOR TO EXCHANGE OF THIS NOTE FOR COMMON STOCK UNDER THIS
SECTION 4, THE HOLDER SHALL NOT BE ENTITLED TO ANY RIGHTS OF A STOCKHOLDER WITH
RESPECT TO THE SHARES OF COMMON STOCK, INCLUDING (WITHOUT LIMITATION) THE RIGHT
TO VOTE SUCH SHARES, RECEIVE DIVIDENDS OR OTHER DISTRIBUTIONS THEREON, EXERCISE
PREEMPTIVE RIGHTS OR BE NOTIFIED OF STOCKHOLDER MEETINGS, AND, EXCEPT AS
OTHERWISE PROVIDED IN THIS NOTE OR ANY OTHER ARRANGEMENT WITH, OR UNDERTAKING
BY, MAKER, THE HOLDER SHALL NOT BE ENTITLED TO ANY STOCKHOLDER NOTICE OR OTHER
COMMUNICATION CONCERNING THE BUSINESS OR AFFAIRS OF MAKER.


(L)            SHARES OF COMMON STOCK ISSUABLE UPON EXCHANGE OF THIS NOTE UNDER
THIS SECTION 4 SHALL BE SUBJECT TO THAT CERTAIN REGISTRATION RIGHTS AGREEMENT
DATED AS OF APRIL 1, 2007 BY AND BETWEEN MAKER, THE HOLDER AND THE ESOP.

10


--------------------------------------------------------------------------------



5.             REGULATORY REQUIREMENTS.


(A)           IF ANY FILING OR NOTIFICATION BECOMES NECESSARY PURSUANT TO THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR
ACT”), IN CONNECTION WITH THE EXCHANGE OF THIS NOTE OR ANY PORTION HEREOF UNDER
SECTION 4 ABOVE, MAKER SHALL NOTIFY THE HOLDER PRIOR TO SUCH EXCHANGE, AND THE
HOLDER AND MAKER SHALL FILE WITH THE PROPER AUTHORITIES ALL FORMS AND OTHER
DOCUMENTS NECESSARY TO BE FILED PURSUANT TO THE HSR ACT, AS PROMPTLY AS POSSIBLE
AND SHALL COOPERATE WITH EACH OTHER IN PROMPTLY PRODUCING SUCH ADDITIONAL
INFORMATION AS THOSE AUTHORITIES MAY REASONABLY REQUIRE TO ALLOW EARLY
TERMINATION OF THE NOTICE PERIOD PROVIDED BY THE HSR ACT OR AS OTHERWISE
NECESSARY TO COMPLY WITH REQUIREMENTS OF THE FEDERAL TRADE COMMISSION OR THE
DEPARTMENT OF JUSTICE.  MAKER AND THE HOLDER AGREE TO COOPERATE WITH EACH OTHER
IN CONNECTION WITH SUCH FILINGS AND NOTIFICATIONS, AND TO KEEP EACH OTHER
INFORMED OF THE STATUS OF THE PROCEEDINGS AND COMMUNICATIONS WITH THE RELEVANT
AUTHORITIES.  MAKER AND  HOLDER SHALL EACH PAY ITS OWN FILING FEES IN CONNECTION
WITH ANY FILINGS REQUIRED UNDER THE HSR ACT AS A RESULT OF THE EXCHANGE OF THIS
NOTE UNDER SECTION 4 ABOVE.


(B)           IF THE HOLDER OR, UPON THE ADVICE OF COUNSEL, MAKER DETERMINES
THAT THE EXCHANGE OF THIS NOTE OR ANY PORTION HEREOF UNDER SECTION 4 ABOVE WOULD
REQUIRE NOTICE TO, OR THE CONSENT OR APPROVAL BY, THE FEDERAL COMMUNICATIONS
COMMISSION OR ANY OTHER REGULATORY AGENCY THAT IS VESTED WITH JURISDICTION OVER
MAKER, MAKER AND THE HOLDER SHALL MAKE ALL NECESSARY FILINGS AND NOTIFICATIONS
REQUIRED, AND SHALL HAVE RECEIVED ALL REQUIRED CONSENTS, APPROVALS, ORDERS OR
OTHERWISE, PRIOR TO EFFECTING THE EXCHANGE OF THIS NOTE OR ANY PORTION THEREOF. 
MAKER AND HOLDER SHALL EACH PAY ITS OWN FILING FEES IN CONNECTION WITH SUCH
FILINGS AND NOTIFICATIONS.


6.             GENERAL.

(a)           The terms of this Note may be waived, altered or amended, and
Maker may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only by an instrument in writing duly executed
by Maker and the Holder.  Any such amendment or waiver shall be binding upon the
Holder, Maker and their respective successors and permitted assigns.


(B)           MAKER HEREBY WAIVES DILIGENCE, PRESENTMENT, PROTEST AND DEMAND AND
NOTICE OF PROTEST AND DEMAND, DISHONOR AND NONPAYMENT OF THIS NOTE, AND
EXPRESSLY AGREES THAT THIS NOTE, OR ANY PAYMENT HEREUNDER, MAY BE EXTENDED FROM
TIME TO TIME, ALL WITHOUT IN ANY WAY AFFECTING THE LIABILITY OF MAKER HEREUNDER.

(c)           All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Note shall be in writing
and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), transmitted by facsimile (receipt confirmed) or three days after
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid.  Such notices, demands and other communications
shall be sent to Maker and the Holder at the address set forth above or to such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party.

11


--------------------------------------------------------------------------------



(D)           IF ANY PROVISION HEREOF IS INVALID AND UNENFORCEABLE IN ANY
JURISDICTION, THEN, TO THE FULLEST EXTENT PERMITTED BY LAW, (I) THE OTHER
PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE AND EFFECT IN SUCH JURISDICTION AND
SHALL BE LIBERALLY CONSTRUED IN FAVOR OF THE HOLDER IN ORDER TO CARRY OUT THE
INTENTIONS OF THE PARTIES HERETO AS NEARLY AS MAY BE POSSIBLE AND (II) THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF IN ANY JURISDICTION SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.

(d)           This Note shall be binding upon and inure to the benefit of the
respective successors and permitted assigns of each of the parties hereto. 
Subject to compliance with applicable federal and state securities laws, this
Note and all rights hereunder are transferable, in whole or in part, by the
Holder to any Permitted Transferee upon written notice to Maker.  For purposes
hereof, “Permitted Transferee” shall have the meaning set forth in the Investor
Rights Agreement.  Except as provided in the immediately preceding sentence,
neither the Holder nor Maker shall assign or transfer its rights or duties
hereunder without the prior written consent of the other party hereto.

(e)           It is the intention of Maker and the Holder to conform strictly to
all applicable usury laws now or hereafter in force, and any interest payable
under this Note shall be subject to reduction to the highest amount not in
excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters. 
If the maturity of this Note is accelerated by reason of an election by the
Holder resulting from an Event of Default or otherwise, then earned interest may
never include more than the maximum amount permitted by law, computed from the
date hereof until payment, and any interest in excess of the maximum amount
permitted by law shall be canceled automatically and, if theretofore paid, shall
at the option of the Holder either be rebated to Maker or credited on the
principal amount of this Note, or if this Note has been paid, then the excess
shall be rebated to Maker.  The aggregate of all interest (whether designated as
interest, service charges, points or otherwise) contracted for, chargeable, or
receivable under this Note shall under no circumstances exceed the maximum legal
rate upon the unpaid principal balance of this Note remaining unpaid from time
to time.  If such interest does exceed the maximum legal rate, it shall be
deemed a mistake and such excess shall be canceled automatically and, if
theretofore paid, rebated to Maker or credited on the principal amount of this
Note, or if this Note has been repaid, then such excess shall be rebated to
Maker.

(f)            This Note shall be governed by and interpreted in accordance with
the laws of the State of Delaware, without giving effect to any laws or
principles of conflicts of laws that would cause the laws of any other
jurisdiction to apply.

(G)          MAKER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR DELAWARE STATE COURT IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE AND MAKER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT

12


--------------------------------------------------------------------------------


THE RIGHT OF THE HOLDER TO BRING PROCEEDINGS AGAINST MAKER IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY MAKER AGAINST THE HOLDER OR ANY
AFFILIATE THEREOF INVOLVING DIRECTLY OR INDIRECTLY ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO OR CONNECTION WITH THIS NOTE SHALL BE BROUGHT ONLY IN A COURT
IN DELAWARE.


(H)          MAKER AND THE HOLDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING
OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE.  MAKER AND THE HOLDER EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS NOTE OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE.

{Signature Page Follows}

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker has executed and delivered this Note on this 23rd day
of April, 2007.

TRIBUNE COMPANY

 

 

 

 

 

 

By:

/s/ Dennis J. FitzSimons

 

Name:

Dennis J. FitzSimons

 

Its:

Chairman, President and Chief Executive Officer

 

Acknowledged and agreed to as of

this 23rd day of April, 2007

EGI-TRB, L.L.C.

By:

/s/ Philip G. Tinkler

 

Name:

Philip G. Tinkler

 

Its:

Vice President

 

 

Signature Page to Subordinated Exchangeable Promissory Note


--------------------------------------------------------------------------------